                                                                                   USDCSDNY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
UNJTED STATES DJSTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   DOC#:
                                                                                           -------:---
                                                                                   DATE FILED: ~ ( 5" /';?. o
----------------------------------------------------------------------   X
ELSA GULINO, MAYLING RALPH , PETER WILDS,
and NIA GREENE, on behalf of themselves and all others
similarly situated,                                                          96 Civ. 8414 (KMW)

                                   Plaintiffs,
                                                                                   !(MW
                  - against -                                                PR0*10SED
                                           JUD MENT
THE BOARD OF EDUCATION OF THE CITY SCHOOL: FOR
DJ STRICT OF THE CITY OF NEW YORK,                                           ib~1N
                                   Defendant.
----------------------------------------------------------------------   X



WHEREAS , the Court certified a remedy-phase class of Plaintiffs (See Gulino v. Ed. of Educ. of
the City Sch. Dist. of the City of N. Y. , Opinion and Order, No. 96-cv-8414, [ECF No. 3 86]), and
Lydia Roman (" Claimant") is a member of that class and submitted an individual demand for
damages on May 2, 2019 ;

WHEREAS, the Court appointed a Special Master (See May 20, 2014 Order of Appointment,
[ECF No. 435]; November 12, 2014 Second Amended Order of Appointment, [ECF No. 524]) to
hear, among other things, demands for damages;

WH EREAS, the Special Master held a hearing on May 22, 2019, with respect to Ms. Roman ' s
demand for damages and Defendant ' s objections;

WH EREAS , th e Special Maste r made, and the Court adopted , Classwide Conclu s ion s of Law,
[ECF Nos. 999, I 008] ;

WHE REAS , the Board of Education of the City School District of the City of New York
(" BOE") and Plaintiffs entered into, and the Court so ordered, a Stipulation of Classwide Facts &
Procedures, [ECF No . I 009] ;

WHEREAS, the BOE and Plaintiffs entered into, and the Court so ordered, a Second
Supplemental Stipulation Concerning Admissibility of Exhibits, which attached a Second
Supplemental Index of Exhibits (collectively referred to as the "Classwide Exhibits") filed with
the Court, [ECF No . 281 O] ;

WHEREAS, the Speci al Master made Findings of Fact and Conclusions of Law for Lydia
Roman , annexed hereto as Exhibit I , that he recommended the Court adopt;

WHEREAS, the Special Master recommended , and the parties agreed with the Special Master' s
recommendation, that the Court certify this judgment as final and appealable pursuant to Federal
Rule of Civil Procedure 54(b);
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the annexed Findings of Fact
and Conclusions of Law for Lydia Roman (Exhibit 1) are adopted;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Ms. Roman will have
judgment against the BOE as follows:

    I. Backpay in the amount of $489,208 ;

    2. Tax-component award in the amount of $57,482 ;

    3. LAST Fees in the amount of $862 ;

    4. ASAF account award in the amount of$3, 100;

    5. Pre-judgment interest calculated to be $56,054 ; and

    6. Pension-related relief pursuant to the terms of the Court' s Order dated December 17,
       20 I 8 (Pension Stipulation & Order, [ECF No. 1014]).

IT IS FURTHER ORDERED, ADJUDGED, A D DECREED that Ms. Roman will be entitled
to the following non-monetary relief:

    I. The BOE is ordered to amend its internal service, salary, payroll , and human resources
       systems as follows:

          a.   Incorporate the findings of fact contained in the "Pension Damages" section, Section
               I l(E) of Exhibit 1;

          b. Incorporate Ms. Roman ' s counterfactual monthly service history, as listed on Exhibit
             B to the Findings of Fact and Conclusions of Law for Lydia Roman ; and

          c.   Incorporate the findings of fact contained in the " Retroactive Seniority Adjustment"
               section , Section II(G) of Exhibit 1.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court adopts the Special
Master' s recommendation that this judgment be certified as final and appealable pursuant to
Federal Rule of Civil Procedure 54(b) and expressly determines that there is no just reason for
delay for the reasons stated in the Special Master's Report and Recommendation.

This Judgment Entry is certified and entered by the Court pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.

Dated :        ~   /3 /-;;.,o                       ENTERED:




                                                    2
